DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification

The disclosure is objected to because of the following informalities: Paragraph 076 recites ‘insulated spacer chip 222’ not 322.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27, 31-36, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 5,743,846), in view of, Kehr (US 6,503,196).

          Takahasi teaches:
          In regards to claim 21, Takahashi teaches a stereo endoscope comprising: (abstract) 

          an instrument shaft; (21a, 21b, 25 fig. 5, ‘stereo optical systems’, ‘input section’; 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)

          one or more joints coupled to the instrument shaft; (24-25 fig. 5, ‘input section’, ‘output section’)

          a stereo camera module coupled to a distal end of one of the one or more joints, (71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; 420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)


          the stereo camera module including to a left side of a center axis (71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)


          a left pixel array sensitive to a set of wavelengths of electromagnetic radiation, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)

          one or more left optical components over the left pixel array, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)


          a left housing mounted over the one or more left optical components, and the left pixel array, the left housing having an open end, (420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)

          wherein the left window is transparent to the set of wavelengths of electromagnetic radiation captured by the left pixel array, and (407’ fig 3A-B ‘objective system’; 72a, 73a, 72b, 73b fig(s) 29A-B)
 


          wherein the stereo camera module further includes to a right side of the center axis (d, 72b, 73b, 72a, 73a, 71, ‘left and right lens train and prism 71 showing distance d between trains’)

          a right pixel array sensitive to a set of wavelengths of electromagnetic radiation, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)

          one or more right optical components over the right pixel array, (21a, 21b, 25 fig. 5, ‘stereo optical systems’, ‘input section’; 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)

          a right housing mounted over the one or more right optical components and the right pixel array, the right housing having an open end, (420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)


          wherein the right window is transparent to the set of wavelengths of electromagnetic radiation captured by the right pixel array, and (407’ fig 3A-B ‘objective system’; 72a, 73a, 72b, 73b fig(s) 29A-B)



          Although Takahashi teaches connectable sections as shown in figure 29A-B prism 71, he does not disclose the articulation of the joints or recites a hermetically sealed housing. Also, the illuminator is not distinctly shown in two separate sections.

         Takahashi does not teach:


          a left window hermetically sealed to the open end of the left housing, 

          a right window hermetically sealed to the open end of the right housing, 

          a left illuminator to illuminate a portion of a surgical site; 

          a right illuminator to illuminate another portion of the surgical site; and 


          Kehr teaches:

          a left window hermetically sealed to the open end of the left housing, (abstract; 18, 20, 66, 70, 72 fig(s) 204 ‘outer tube’, ‘inner tube’, ‘light guides’, ‘closure elements’; ‘window’; 43-67 col. 12; 1-67 col. 13)

          a right window hermetically sealed to the open end of the right housing, (abstract; 18, 20, 66, 70, 72 fig(s) 204 ‘outer tube’, ‘inner tube’, ‘light guides’, ‘closure elements’; ‘window’; 43-67 col. 12; 1-67 col. 13)
 

         wherein the one or more joints allow articulation of the camera module in the surgical site. (fig(s) 30A-D, ‘shows different section connected that rotate’) 

          a left illuminator to illuminate a portion of a surgical site; (24-interstice/light guide,
28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)

          a right illuminator to illuminate another portion of the surgical site; and (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)

          It would have been obvious before the effective filing date of the invention to combine the ‘stereoscopic endoscope’ of Takahashi with the ‘optical system of Kehr in order to provide and endoscope which is hermetically sealed.

          In regards to claim 22, Takahashi teaches a stereo endoscope of claim 21, (see claim rejection 21) wherein the left housing is a left optical barrel; and the right housing is a right optical barrel.  (69a, 69b, 68a, 68b fig. 26A; 72A, 72B, 73A, 73B fig 29A-B)


          In regards to claim 23, Takahahi teaches a stereo endoscope of claim 21,  (see claim rejection 21) Kehr teaches wherein the stereo camera module further includes a top illuminator to illuminate another portion of the surgical site; and Notice Mailed 05/26/2021a bottom illuminator to illuminate yet another portion of the surgical site. (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)
 
          In regards to claim 24, Takahashi teaches a stereo endoscope of claim 21, (see claim rejection 21) Kehr teaches wherein the left illuminator, and the right illuminator are light emitting diodes (LEDs).  (col. 11, ‘recites light source, and LED is a light source’; 24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)



          In regards to claim 25, Takahashi teaches a  stereo endoscope of claim 23, (see claim rejection 23) Kehr teaches wherein the left illuminator, the right illuminator, the top illuminator, and the bottom illuminator are light emitting diodes (LEDs). (col. 11, ‘recites light source, and LED is a light source’; 24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’) 


          In regards to claim 31, Takahashi discloses a stereo endoscope comprising: (abstract)

          an instrument shaft; (21a, 21b, 25 fig. 5, ‘stereo optical systems’, ‘input section’; 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)


          one or more joints coupled to the instrument shaft; (24-25 fig. 5, ‘input section’, ‘output section’)


          a stereo camera module coupled to a distal end of one of the one or more joints, (71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; 420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)


          the stereo camera module including to a left side of the center axis (71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)
 

          a left pixel array sensitive to a set of wavelengths of electromagnetic radiation, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)
1022.PO27USC76P05145-US-CIP-CON7Application No. 17/322,855 Response Dated 8/26/21 Notice Mailed 05/26/2021 

          one or more left optical components over the left pixel array, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)


          a left housing mounted over the one or more left optical components, and the left pixel array, the left housing having an open end, (420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)


          Kehr teaches a left window hermetically sealed to the open end of the left housing, (abstract; 18, 20, 66, 70, 72 fig(s) 204 ‘outer tube’, ‘inner tube’, ‘light guides’, ‘closure elements’; ‘window’; 43-67 col. 12; 1-67 col. 13)

          Takahashi teaches:

          wherein the left window is transparent to the set of wavelengths of electromagnetic radiation captured by the left pixel array, and (407’ fig 3A-B ‘objective system’; 72a, 73a, 72b, 73b fig(s) 29A-B)



          wherein the stereo camera module further includes to a right side of the center axis (d, 72b, 73b, 72a, 73a, 71, ‘left and right lens train and prism 71 showing distance d between trains’)


          a right pixel array sensitive to a set of wavelengths of electromagnetic radiation, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)


          one or more right optical components over the right pixel array, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)


          a right housing mounted over the one or more right optical components and the right pixel array, the right housing having an open end, (420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)
 

          Kehr teaches a right window hermetically sealed to the open end of the right housing, (abstract; 18, 20, 66, 70, 72 fig(s) 204 ‘outer tube’, ‘inner tube’, ‘light guides’, ‘closure elements’; ‘window’; 43-67 col. 12; 1-67 col. 13)

          Takahashi teaches:

          wherein the right window is transparent to the set of wavelengths of electromagnetic radiation captured by the right pixel array, and (407’ fig 3A-B ‘objective system’; 72a, 73a, 72b, 73b fig(s) 29A-B)

          Kehr teaches

          a left light generator to light a portion of a surgical site; (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)
          a right light generator to light another portion of the surgical site; and wherein the one or more joints allow articulation of the camera module in the surgical site. (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’) 


          In regards to claim 32, Takahashi teaches a  stereo endoscope of claim 31, (see claim rejection 31) wherein the left housing is a left optical barrel; and the right housing is a right optical barrel. (69a, 69b, 68a, 68b fig. 26A; 72A, 72B, 73A, 73B fig 29A-B)  


          In regards to claim 33, Takahashi teaches a  stereo endoscope of claim 31, (see claim rejection 31) Kehr teaches wherein the stereo camera module further includes a top light generator to light another portion of the surgical site; and a bottom light generator to light yet another portion of the surgical site. (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’) 

          In regards to claim 34, Takahashi teaches a stereo endoscope of claim 33, (see claim rejection 33) Kehr teaches wherein the left light generator, the right light generator, the top light generator, and the bottom light generator are selected from the group consisting of lamps, lasers, and light emitting diodes. (col. 11, ‘recites light source, and LED is a light source’; 24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)

          In regards to claim 39, Takahashi teaches a stereo endoscope comprising: (abstract)

          an instrument shaft; (21a, 21b, 25 fig. 5, ‘stereo optical systems’, ‘input section’; 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)


          one or more joints coupled to the instrument shaft; (24-25 fig. 5, ‘input section’, ‘output section’)


          a stereo camera module coupled to a distal end of one of the one or more joints, the stereo camera module including to a left side of the center axis (71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; 420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)
1022.PO27USC79P05145-US-CIP-CON7Application No. 17/322,855 Response Dated 8/26/21 Notice Mailed 05/26/2021 

          a left pixel array sensitive to a set of wavelengths of electromagnetic radiation, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)


          one or more left optical components over the left pixel array, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’)


          a left housing mounted over the one or more left optical components, and the left pixel array, the left housing having an open end, (420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)


          Kehr teaches a left window hermetically sealed to the open end of the left housing, (abstract; 18, 20, 66, 70, 72 fig(s) 204 ‘outer tube’, ‘inner tube’, ‘light guides’, ‘closure elements’; ‘window’; 43-67 col. 12; 1-67 col. 13)


          Takahashi teaches:

          wherein the left window is transparent to the set of wavelengths of electromagnetic radiation captured by the left pixel array, and (407’ fig 3A-B ‘objective system’; 72a, 73a, 72b, 73b fig(s) 29A-B)



          wherein the stereo camera module further includes to a right side of the center axis (d, 72b, 73b, 72a, 73a, 71, ‘left and right lens train and prism 71 showing distance d between trains’)


          a right pixel array sensitive to a set of wavelengths of electromagnetic radiation, (23, 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’; image taking device’) 

          one or more right optical components over the right pixel array, (21a, 21b, 25 fig. 5, ‘stereo optical systems’, ‘input section’; 71, 72a, 73a, 72b, 73b fig. 29A-B, ‘left and right lens train prism 71’)


          a right housing mounted over the one or more right optical components and the right pixel array, the right housing having an open end, (420-421 fig. 4a, ‘endoscope distal end’, ‘objective lens frame’)


          Kehr teaches a right window hermetically sealed to the open end of the right housing, (abstract; 18, 20, 66, 70, 72 fig(s) 204 ‘outer tube’, ‘inner tube’, ‘light guides’, ‘closure elements’; ‘window’; 43-67 col. 12; 1-67 col. 13)

         Takahashi teaches:

          wherein the right window is transparent to the set of wavelengths of electromagnetic radiation captured by the right pixel array, and (407’ fig 3A-B ‘objective system’; 72a, 73a, 72b, 73b fig(s) 29A-B)
 

          Kehr teaches:

          a left light guide to direct light out of the stereo camera module into a portion of a surgical site; (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)1022.PO27USC73


          a right light guide to direct light out of the stereo camera module into another portion of the surgical site; 1022.PO27USC710P05145-US-CIP-CON7Application No. 17/322,855 Response Dated 8/26/21 Notice Mailed 05/26/2021and (24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’)

          Kehr teaches wherein the one or more joints allow articulation of the camera module in the surgical site. (fig(s) 30A-D, ‘shows different section connected that rotate’)  



          In regards to claim 40, Takahashi teaches a stereo endoscope of claim 39, (see claim rejection 39) Kehr teaches wherein the left light guide is one or more optical fibers having one or more ends to receive light from a light generator; and (col. 11, ‘recites light source, and LED is a light source’; 24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’) 

          the right light guide is one or more optical fibers having one or more ends to receive light from the light generator. (col. 11, ‘recites light source, and LED is a light source’; 24-interstice/light guide, 28-interstice/light guide fig.2, ‘shows two separate portions of illuminators’) 

 1022.PO27USC711P05145-US-CIP-CON7  
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-27, 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 5,743,846), in view of, Kehr (US 6,503,196), in further view of Diolaiti (US 2014/0277738).

          Takahashi and Kehr teach:


          In regards to claim 26, Takahashi and Kehr teach a stereo endoscope of claim 21, (see claim rejection 21) Diolaiti teaches wherein at least one of the one or more joints is a wristed joint. (fig. 7; para 0042)

          It would have been obvious before the effective filing date of the invention to combine the ‘stereoscopic endoscope’ of Takahashi, the ‘optical system of Kehr with the ‘manipulator’ of Diolaiti in order to provide and endoscope which is hermetically sealed.

          In regards to claim 27, Takahashi and Kehr teach a stereo endoscope of claim 21, (see claim rejection 21) Diolaiti teaches wherein the one or more joints are one or more joggle joints, and the stereo endoscope further includes one more joggle links coupled to the one or more joggle joints.  (fig. 7; para 0042)

          In regards to claim 35, Takahashi and Kehr teach a stereo endoscope of claim 31, (see claim rejection 31) wherein at least one of the one or more joints is a wristed joint. (fig. 7; para 0042) 

          In regards to claim 36, Takahashi and Kehr teach a stereo endoscope of claim 31, (see claim rejection 31) wherein the one or more joints are one or more joggle joints, and the stereo endoscope further includes one more joggle links coupled to the one or more joggle joints.  (fig. 7; para 0042)



Allowable Subject Matter

Claim(s) 28-30, 37-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852